Exhibit 10.1

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is entered into effective
September 8, 2009 by and between 214 Investments, Inc., Inc., a Texas
corporation, (hereinafter called “Purchaser”), Almana Networks International,
Inc., a Delaware corporation, (hereinafter called “ANI”), and MDI, Inc., a
Delaware corporation, (hereinafter called “Seller”).

WITNESSETH:

WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Monitor Dynamics, Inc. (the “Company”). The Company is a newly-formed,
wholly-owned subsidiary of Seller which was organized to acquire, and has so
acquired, the business assets and liabilities previously held by Seller, as
described in the Contribution Agreement between the Company and Seller;

WHEREAS, Seller has entered into a Stock Purchase Agreement, pursuant to which
MDI will acquire all of the issued and outstanding capital stock of ANI (the
“ANI Acquisition”); and

WHEREAS, Seller has entered into an agreement to sell the outstanding capital
stock of the Company to Purchaser upon the terms and conditions of a Stock
Purchase Agreement of even date herewith by and among Seller and Purchaser (the
“Stock Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1
RECITALS

Section 1.1. Purchaser’s Purpose. Purchaser’s purpose for entering into this
Agreement is to ensure the value of its investment in the Company. This
Agreement is a material part of the consideration given to Purchaser for
purchasing the Company from the Seller, and without this Agreement Purchaser
would not have purchased the Company.

Section 1.3. Seller’s Purpose. The Seller acknowledges for itself and its
Affiliates they will directly benefit from Purchaser’s purchase of the Company,
and it is entering into this Agreement as a material inducement to cause
Purchaser to purchase the Company.

ARTICLE 2
DEFINITIONS

Section 2.1. Specific Definitions. Whenever used in this Agreement, the
following terms have the meanings respectively assigned to them in this Section:

(a)

“Affiliate” means a Person who directly or indirectly through one or more
intermediaries, controls, or is controlled by or is under common control with,
the Person specified.

(b)

“Company Field” means the business of designing, manufacturing, selling,
installing and servicing products utilizing the Confidential Information and any
hardware and firmware related thereto (i) to all branches and agencies of the
government of the United States of America, its States and Territories,
including the various branches of the United States’ Armed Forces, and (ii) the
customer sites of the Company set forth on Exhibit A which is attached hereto
and incorporated herein, (collectively the above are referred to herein as the
“Customers”).

(c)

“Confidential Information” means all rights to: (i) the intellectual property
rights to the underlying source code or firmware for SafeNet®, including the
subroutines, source code libraries, database design, and programming algorithms,
and all related documentation, including specifications therefore and user
manuals, and (ii) any version of SafeNet software products consisting of: (a)
programs in binary form derived from SafeNet source upon compilation or
processing, (b) the documentation, and information relating to the software, (c)
the firmware delivered internally to and integrated with hardware and any copies
thereof, and (d) and any derivative works incorporating such software or
firmware.











--------------------------------------------------------------------------------

(d)

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether
through the ownership of voting securities, by contract, or otherwise.

(e)

“Person” means an individual, firm, partnership, joint venture, corporation,
bank, trust, unincorporated organization or governmental body.

ARTICLE 3
TERMINATION

Section 3.1. Termination. This Agreement will remain in full force and effect
for five (5) years from the date hereof; provided, however, this Agreement may
be terminated at any time upon the mutual written agreement of Purchaser and
Seller.

ARTICLE 4
COVENANTS NOT TO COMPETE OR DISCLOSE CONFIDENTIAL
INFORMATION AND TRADE SECRETS

Section 4.1. Use of Company Confidential Information. The Seller specifically
agrees that the Seller and its Affiliates will not use the Confidential
Information or any other Confidential Information of Purchaser or the Company
now known to the Seller or its Affiliates or hereafter acquired, except pursuant
to a written agreement and/or license between the parties. The Seller and its
Affiliates will not use or divulge the Confidential Information to any Person
except with respect to Persons to whom the Purchaser has given its consent.

Section 4.2. Prohibition Against Certain Activities. The Seller will not,
directly or indirectly, either through any form of ownership or in any
representative capacity whatsoever, either for the its own benefit or for the
benefit of any other Person or the Seller’s Affiliates, without the prior
written consent of Purchaser, utilize the Confidential Information to engage or
compete, or allow the Seller’s Affiliates to engage or compete in the Company
Field during the term of this Agreement, including, without limitation, engage
or compete in any of the other following acts, which acts will be considered
violations of this Agreement:

(a)

Request or advise any Customer of the Purchaser or its Affiliates for services
and products offered or sold by Purchaser or its Affiliates, to withdraw,
curtail or cancel any of such business with the Purchaser or its Affiliates;

(b)

Assist any Person other than the Purchaser or its Affiliates in soliciting any
Customer of the Purchaser or its Affiliates for the purpose of supplying
products or services of the Company;

(c)

Induce or attempt to influence any employee of the Purchaser or its Affiliates
to terminate his or her employment with the Purchaser or its Affiliates;

(d)

Employ, or cause to be employed, any person employed by the Purchaser or its
Affiliates as a corporate officer or manager at any time during the term of this
Agreement unless otherwise agreed by Purchaser;

(e)

Do or perform any act that disparages the operations or business of the
Purchaser; or

(f)

Request, advise or attempt to influence any Person that is a source of
materials, supplies, personnel, services, funds or information for the Purchaser
or its Affiliates to withdraw, cancel or curtail the sale or furnishing of such
items to the Purchaser or its Affiliates.

Section 4.3. Acknowledgement of Need for Covenants. Insofar as the covenants set
out in this Article 4 are concerned, the Seller specifically acknowledges and
agrees as follows:

(a)

The covenants are reasonable and necessary to protect the goodwill and the
operations and business of the Purchaser and its Affiliates.

(b)

The time duration of the covenants is reasonable and necessary to protect the
goodwill and the operation and business of the Purchaser and its Affiliates.

(c)

The geographical area limitations of the covenants are reasonable and necessary
to protect the goodwill and the operations and business of the Purchaser and its
Affiliates.





2




--------------------------------------------------------------------------------

(d)

The consideration received by the Seller and its Affiliates for the covenants is
adequate.

(e)

The covenants are not oppressive to the Seller and its Affiliates and do not
impose a greater restraint on the Seller and its Affiliates than is necessary to
protect the goodwill and the operations and business of the Purchaser and the
Company.

Section 4.4. Damage. In the event the Seller or its Affiliates violate any of
the covenants set out in this Agreement, the Purchaser will suffer irreparable
damage and will be entitled to full injunctive relief or such other relief
against the Seller and/or its Affiliates as may be provided by law or in equity
together with such damages as may be provided at law or in equity. The Purchaser
will be entitled as a matter of right to specific performance of the
requirements of this Agreement, specifically Article 4, or to temporary or
permanent injunctive relief against any breach or attempted breach of any
provision of this Agreement, specifically Article 4, by the Seller or its
Affiliates without the necessity of posting bond or proving actual damages.

Section 4.5. Judicial Modification. It is the express intention of Purchaser and
the Seller to comply with all laws that may be applicable to the covenants
contained in this Article 4. Therefore, Purchaser and the Seller have attempted
to limit the right of Seller and its Affiliates to compete only to the extent
necessary to protect (i) the Purchaser from unfair competition, and (ii) the
Purchaser’s goodwill and its operations and business. The Purchaser and the
Seller recognize, however, that reasonable people may differ in making such a
determination. Consequently, Purchaser and the Seller hereby specifically agree
that, in the event any covenant contained in this Article 4 is determined by any
court or other constituted legal authority to be effective in any particular
area or jurisdiction only if such covenant is modified to limit its duration or
scope, such covenant may be reformed or modified by the judgment or order of
such court or authority to reflect a lawful and enforceable duration or scope.
Such covenant will automatically be deemed to be amended and modified with
respect to that particular area or jurisdiction so as to comply with a judgment
or order of such court or authority and, as to all other areas and jurisdictions
covered by this Agreement, the terms and provisions hereof will remain in full
force and effect as originally written.

Section 4.6. Void or Enforceable. In the event any covenants contained in this
Article 4 are held by any court or other constituted legal authority to be void
or otherwise enforceable in any particular area or jurisdiction notwithstanding
the operation of Section 4.5, such covenant automatically will be deemed to be
amended so as to eliminate there from that particular area or jurisdiction as to
which such covenant is so held void or otherwise enforceable and, as to all
other areas and jurisdictions covered by this Agreement, the terms and
provisions hereof will remain in full force and effect as originally written.

ARTICLE 5
ASSIGNABILITY

Section 5.1. Assignment by Purchaser. This Agreement and all of the duties,
liabilities and obligations imposed upon the Seller and its Affiliates by the
terms and conditions hereof, together with the rights and benefits accruing to
the Seller and its Affiliates by the terms and conditions hereof, may be
assigned by Purchaser without the prior written consent of the Seller to an
Affiliate of Purchaser.

Section 5.2. Assignment by Seller. The Seller may not assign this Agreement, or
any obligations imposed on the Seller or its Affiliates by virtue of the terms
and conditions of this Agreement, and may not to delegate any of the duties,
liabilities and obligations imposed upon Seller and its Affiliates by the terms
and conditions of this Agreement.

ARTICLE 6
MISCELLANEOUS

Section 6.1. Expenses. All costs and expenses incurred in connection with the
negotiation and preparation of this Agreement, including, without limitation,
all fees and expenses of counsel will be borne solely by the respective party
who incurred them, and the other party will have no liability in respect to such
costs and expenses.

Section 6.2. Waivers. No waiver of compliance with any term, provision or
condition hereof will be effective unless evidenced by an instrument in writing
duly executed by the party hereto sought to be charged with such waiver. No
waiver of any breach of any term or provision of this Agreement will be deemed
to be a waiver of any preceding or succeeding breach of the same or any other
term or provision. No extension of time for or consent to the performance of any
obligation or act will be deemed to be an extension of the time for or consent
to the performance of any other obligation or act.





3




--------------------------------------------------------------------------------

Section 6.3. Construction and Jurisdiction. This Agreement is governed by and
will be construed and enforced in accordance with the laws of the State of Texas
regardless of the jurisdiction in which litigation relating to the subject
matter hereof is initiated or continued. In the event any action is brought
based on this Agreement the venue for any such action will be any court of
competent jurisdiction of the State of Texas located in Bexar, County, Texas.

Section 6.4. Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the transactions contemplated hereby and
supersedes all prior agreements, arrangements and understandings among them with
respect to the subject matter hereof. Except as otherwise provided herein this
Agreement may not be amended, modified or changed in any respect except by an
instrument in writing signed by all of the parties to this Agreement.

Section 6.5. Notices. Any notice, report, demand, waiver or consent required or
permitted hereunder must be in writing and must be given by personal delivery or
registered or certified mail, with return receipt requested. The date of any
such notice and of service thereof will be deemed to be the day of its receipt
by the party to whom it is addressed.

Section 6.6. Headings. The descriptive headings in this Agreement are for
convenience and identification only and do not control or affect the meaning or
construction of any provision of this Agreement. All references to Sections and
Articles herein refer to Sections and Articles of this Agreement.

Section 6.7. Execution and Effectiveness. This Agreement may be executed in any
number of counterparts and each such counterpart hereof will be deemed to be an
original instrument, but all such counterparts together will constitute but one
agreement. This Agreement shall be effective upon the closing of the
transactions contemplated by the Stock Purchase Agreement.

Section 6.8. Partial Invalidity. In case any term of this Agreement is held
invalid, illegal, or unenforceable, in whole or in part, neither the validity of
the remaining part of such term, nor the validity of any other term of this
Agreement will in any way be affected thereby.

Section 6.9. References. References hereunder to the male gender are deemed to
include female and neuter genders unless otherwise stated or unless the
circumstances eliminate such inclusion.

Section 6.10. Legal Fees and Costs. In the event suit is instituted for breach
or default of any of the conditions of this Agreement, then and in that event,
the party prevailing in any action, in law or equity, will be entitled to
reasonable attorneys’ fees and court costs.





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have executed this Agreement.

 

 

 

SELLER

 

 

 

 

MDI, INC.

 

 

 

 

/s/ John Linton

 

By:

John Linton

 

Its:

Officer

 

 

 

 

PURCHASER

 

 

 

 

214 INVESTMENTS, INC.

 

 

 

 

/s/ Collier Sparks

 

By:

Collier Sparks

 

Its:

President

 

 

 

 

ALMANA NETWORKS INTERNATIONAL, INC.

 

 

 

 

/s/ John Linton

 

By:

John Linton

 

Its:

Officer

 








5


